Banke, Judge.
The appellee, an attorney, filed this action to collect attorney fees which the appellant allegedly owes him for past legal representation in a condemnation action. The appellant denied owing the debt. Summary judgment was awarded to the appellee, and two notices of appeal were *162filed, one from the award of summary judgment and the other from the denial of a motion to set aside the judgment.
Argued November 9, 1977
Decided March 7, 1978.
Robert Connelly, for appellants.
Roman A. DeVille, for appellee.
The appellee was replaced by another attorney prior to the completion of the condemnation case. He released the file to the new attorney in exchange for a letter from the latter purporting to grant him a lien of $1,000 on any amount awarded in the case. Although this letter was referenced with the style of the condemnation case, it did not contain the appellant’s name as a party thereto, but only her husband’s. The appellee predicated his motion for summary judgment solely on the strength of this letter "granting” him the $1,000 lien.
It was error to grant the motion for summary judgment. The appellant contended in her answer that the appellee’s claim was for past services rendered to her husband and that she was not indebted to the appellee. The record contains nothing to controvert this defense, nor does it contain any evidence in support of the amount claimed. The letter from the appellant’s new attorney purporting to grant the appellee a lien does not mention the appellant’s name and in and of itself cannot resolve the factual disputes raised by the appellant’s answer. See generally Code Ann. § 81A-156; Shadix v. Dowdney, 117 Ga. App. 720 (162 SE2d 245) (1968); Lansky v. Goldstein, 136 Ga. App. 607 (222 SE2d 62) (1975).

Judgment reversed.


Quillian, P. J., and Shulmán, J., concur.